Case 2:19-Cv-OOO4O Document 6-3 Filed in TXSD on 02/11/19 Page 1 of 6

EXH|B|T 31

 

 

Case 2:19-Cv-OOO4O Document 6-3 Filed in TXSD on 02/11/19 Page 2 of 6

From: :IQLMhanoEE

To: \_/_l'€l_€d!]l

Subject: MASS E~MAIL ADVISORY (VR]EA/V-GBS) ~ Use of Non-U.S. Citizen Data obtained from the Depar|ment of Pub|lc
Safety

Date: Friday, January 25, 2019 12:49:02 PM

Attachments= MUQQ_MOF -Li£m;' F e_n D_ata,abtain.€;d_fmn_\th§_l?§nartm§htuf£uhus.§a£§tmdf

Importanco: High

 

Dear Voter Registrars:

Attached to this email you Will find Advisory 2019-02 - Use ofNon-U.S. Citizen Data
obtained from the Departrnent of Publio Safety. We Will be processing the first data file
starting tomorrow

When posted, this advisory Will be available on your Qo,r;\,dugtjng ng‘ lt ggtjc,m_s page.
Please let us know if you have any additional questions or concerns.

Betsy Schonhoff

Voter Registration Manager

Oftice of the Texas Secretary of State
(800) 252-2216, option 1

 

 

Case 2:19-Cv-OOO4O Document 6-3 Filed in TXSD on 02/11/19 Page 3 of 6

The State of TeXas

Elections Division
P.O. Box 12060
Austin, Texas 78711~2060

www.sos.state.tx.us

Phone: 512~463-5650
Fax: 512-475-2811
Dial 7-]-1 For Relay Services

(soo) 252-voris (3633)

 

Secretary of State
ELECTION A])VISORY
No. 2019-02
TO: Voter Registrars/Elections Adlninistrators
FROM: Keith Ingram, Director of Elections
DATE: January 25 , 2019

RE: Use of Non-U.S. Citizen Data obtained from the Department of Public Safety

 

Pursuant to Section 730.005, Transportation Code, personal information obtained by the
Department of Public Safety (DPS) in connection with a motor vehicle record shall be disclosed
and used for any matter of voter registration or the administration of elections by the secretary of
state. The secretary of state has been Working With DPS to obtain and use information regarding
individuals who provided documentation to DPS showing that the person is not a citizen of the
United States during the process of obtaining or acquiring a Texas Driver License or Personal
Identification Card from DPS. The initial set of information provided by DPS is being compared
to the voter registration rolls, and we are providing information relating to matches out to counties
beginning tomorrow.

Background: Beginning in early March 2018, our office began working With DPS to review and
refine the data able to be provided by DPS for use in this list maintenance process. The goal Was
to produce actionable information voter registrars could use to assist in their list maintenance
responsibilities ln keeping With general guidelines set out under Section 18.0681, Election Code,
our office sought to create the strongest matching criteria that produces the least possible impact
on eligible Texas voters while fulfilling the responsibility to manage the voter rolls. To that end,
our office and DPS spent time evaluating the data and refining the query to limit the information
being provided to us for use in this list maintenance exercise to individuals Who provided valid
documents indicating the person is not a citizen of the United States at the time the person obtained
a Driver License or Personal Identification Card. lt is important to note that We are not using
information self-reported by the person regarding their citizenship status; rather, we are using
documents provided by the person to show they are lawfully present in the United States. As part
of the processing for issuing a card, these documents Would have been validated by DPS against
the Systematic Alien Verification for Entitlements (SAVE) Database, which is administered by
the U.S. Citizenship and lmmigration Services, a component of the Department of Homeland

 

 

Case 2:19-Cv-OOO4O Document 6-3 Filed in TXSD on 02/11/19 Page 4 of 6
PAGE 2

Security. Once a person’s document is validated through SAVE and a card is issued, then the
individual’s information Will be provided to our office in the next data file to be supplied Our
office has obtained the preliminary data file for all current (unexpired) Driver License and Personal
Identification cards that meet this criteria, and we will run that set of information tomorrow
evening. After that initial data set has been run, DPS will provide information to our office on a
monthly basis of individuals obtaining a Driver License of Personal Identification card since the
last data file has been provided. We will run those as they are received by our office

There is likely to be a law enforcement interest in the data that We are providing to you. If you
receive any requests from the public for the information, please contact your local prosecutor and
the attorney general, who have jurisdiction over such matters

Impact of Data being obtained: lt should be noted that the additional source of data being
obtained from DPS does not change or modify the voter registrar’s rights or responsibilities under
Section 16.033, Election Code. The voter registrar has the right to use any lani.ll means to
investigate whether a registered voter is currently eligible for registration in the county. This
section does not authorize an investigation of eligibility that is based solely on residence If the
registrar has reason to believe that a voter is no longer eligible for registration, the registrar shall
deliver written notice to the voter indicating that the voter’s registration status is being investigated
by the registrar. The notice shall be delivered by forwardable mail to the mailing address on the
voter’s registration application and to any new address of the voter known to the registrar. If the
secretary of state has adopted or recommended a form for a Written notice, the registrar must use
that form. The obtaining of information from DPS and providing matching data to the voter
registrar merely expands the resources available to the registrar for use in list maintenance The
registrar, ultimately, is responsible for determining whether or not the information provides the
registrar with reason to believe the person is no longer eligible for registration If the registrar
determines this standard has been met, the registrar should send a N_o_t_ic_§ of EXamination fo_r
Citizenshio (Proof of Citizenshini Lettcr.

Matching Information: This DPS non-U.S. Citizen data is matched against the TEAM system,
and information will be provided to counties if/when a match is identified between the DPS data
and a registered voter in the county. Records are identified as Possible Non U.S. Citizens when
one of the following combinations matches between a voter record and the DPS data:
v Last Name (including Former Last Name on the Voter Record), First Name, and Full
Social Security Number (SSN) (9 digits);
¢ Last Name (including Former Last Name on the Voter Record), First Name, and Texas
Department of Public Safety (DPS)-Issued Driver License, Personal Identification Card,
or Election ldentification Certificate Number; or

¢ Last Name (including Former Last Name on the Voter Record), First Name, Last Four
Digits of the SSN, and Date of Birth.

These are some of the strongest possible matching criteria used in TEAM and are the current
matching criteria used when determining whether or not to transfer a voter to an Offline County
when the Offline County submits a new registration application A match to a new voter
registration application submitted by an Offline County to an existing voter using the above listed
criteria will result in the transfer of the voter record. The point of this is to emphasize that our

 

 

Case 2:19-Cv-OOO4O Document 6-3 Filed in TXSD on 02/11/19 Page 5 of 6

PAGE 3

goal was to produce actionable information for voter registrars while producing the least possible
impact on eligible voters, meaning we believe the data we are providing can be acted on in nearly
all circumstances

All records submitted through this process will need to be treated as WEAK matches, meaning
that the county may choose to investigate the voter, pursuant to Section 16.033, Election Code, or
take no action on the voter record if the voter registrar determines that there is no reason to believe
the voter is ineligible The county may not cancel a voter based on the information provided
without first sending a Notice of Examination Proof of Citizenship Lette_r) and following the
process outlined in the letter. In order to help counties make a determination regarding whether
or not to send a Notice of Examination or close the task without taking further action, information
provided by DPS will be provided to each county for further review and comparison against the
voter record.

Workflow for Possible Non-U.S. Citizen Investigation: Again, counties are n_ot permitted, under
current Texas law, to immediately cancel the voter as a result of any non-U.S. Citizen matching
information provided This is applicable to notifications received from jury summons responses,
as well as the dataset discussed in this advisory: possible non-U.S. Citizen notifications coming
from DPS.

¢ For matching notifications coming from Jury Surmnons response devices, the county M
send the voter a Proof of Citizenship Letter (Notice of Examination).
¢ For the matching notifications originating from DPS data, the county user has the choice
to either:
1. Send a Proof of Citizenship Letter (Notice of Examination) to the voter; thereby starting
the 30-day countdown clock before cancellation, or
2. Take no action on the voter record and simply close the task as RESOLVED.

A voter may only be cancelled based on possible non-U. S. Citizen matching information if a M
l. The voter responded to the Notice in under 30 days indicating the voter is not in fact a U.S.
Citizen (you would cancel for not being a citizen - Cancel Reason: Non U.S. Citizen);
2. The voter failed to respond to the Notice within 30 days and is being cancelled for failure
to respond to the notice (Cancel Reason: Failure to respond to Notice of Investigation); g
3. The notice was mailed and returned as undeliverable to the registrar with no forwarding
information available (Cancel Reason: Failure to respond to Notice of Investigation).

To aid in this process, new Dashboard options will be available Within the Possible Non U.S.
Citizen Dashboard task and a new Event Type has been developed for Offline counties We are
not able to leverage the current Non U. S. Citizen Notification task, which is currently created when
a match identifies a voter having responded to a jury summons that he/she is not a United States
citizen We cannot use the current Dashboard line item task/event type because counties are
required (by current law) to investigate those records identified as a response to the jury summons
response device under the current process Counties are not, however, required (by current law)
to investigate the new DPS data matches if they do not believe that a voter is ineligible to vote

 

 

Case 2:19-cv-OOO4O Document 6-3 Filed in TXSD on 02/11/19 Page 6 of 6

PAGE 4

However, our office will provide the data obtained from DPS in order to allow counties all the
information necessary to make the determination regarding whether or not to investigate the voter.

Response needed from the voter: Once a §§_'ti_c_e__o_f;_lixaminatio_n_for Citizenship fProof of
Qyjjrg§pghiplLetter has been issued to a voter, the voter is required to provide proof of citizenship
as outlined under Section 16.0332, Election Code. This includes

¢ A certified copy of the voter‘s birth certificate

~ United States passport, or

v Certificate of naturalization

A copy of one of these documents (including a copy of the passport) being returned to the registrar
is sufficient to meet the proof requirement The registrar is required to retain a copy of the notice
mailed and any proof of citizenship received by the voter. If the voter comes in person and
provides proof, then the registrar should make a copy of the document provided and retain it, along
with a copy of the notice that was mailed, with the application file for the voter.

For more information, please contact the Elections Division at 1-800-252-VOTE(8683).

KI:BS

 

